

116 S3362 IS: Homework Gap Trust Fund Act
U.S. Senate
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3362IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Mr. Van Hollen introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Federal Communications Commission to use a portion of the proceeds from the auction of the C-band to fund measures to provide students with access to the internet at home, and for other purposes.1.Short titleThis Act may be cited as the Homework Gap Trust Fund Act.2.FindingsCongress finds the following:(1)According to the Joint Economic Committee, as many as 12,000,000 students in the United States do not have access to the internet at home.(2)Lack of internet access at home for a student can lead to reduced academic preparedness, decreased academic performance, and decreased classroom engagement in school.(3)Nearly 50 percent of students in the United States have reported being unable to complete a homework assignment because those students did not have access to the internet or a computer. (4)Seventeen percent of students in the United States do not have access to computers at home and 18 percent do not have home access to broadband internet access service. (5)Computer ownership and internet use are strongly correlated with household income. (6)Approximately 30 percent of households in the United States with incomes below $50,000 do not have a connection to broadband internet access service. (7)Students without broadband internet access service at home are more likely to be students from low-income families, students of color, or students who live in households with lower levels of parental education.(8)More than 50 percent of teachers in low-income school districts report that limited access to technology outside of school for students limits the ability of teachers to— (A)advance and implement digital learning initiatives; and (B)promote digital literacy.(9)According to the Commission, approximately 70 percent of teachers in the United States assign homework that requires access to broadband internet access service.(10)Research has shown that teenagers who have access to home computers are 6 to 8 percent more likely to graduate from high school than teenagers who do not have access to home computers.(11)The homework gap affects students in both rural and urban communities.(12)Ensuring that students have access to broadband internet access service will reduce the digital divide and can help reduce economic, educational, and social inequalities.3.Homework Gap Trust Fund(a)Establishment; purposeThere is established in the Treasury of the United States a fund to be known as the Homework Gap Trust Fund— (1)which shall be administered by the Commission; and(2)the purpose of which is to provide funding for measures that help to— (A)close the digital divide; and (B)promote digital equality with respect to school-aged children.(b)Deposit of proceedsNotwithstanding any provision of section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)), not less than $2,000,000,000 and not more than $4,000,000,000 of the proceeds received from systems of competitive bidding conducted with respect to the use of the C-band shall be deposited in the Homework Gap Trust Fund.(c)Use of Homework Gap Trust Fund amountsThe Commission shall use the amounts in the Homework Gap Trust Fund to fund measures that seek to ensure that all students in the United States have access to broadband internet access service at home, including by—(1)purchasing any necessary equipment for that purpose; and(2)providing those students with hotspot devices.(d)ReportNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Commission shall submit to Congress a report regarding, for the year covered by the report—(1)the number of recipients of funding provided under subsection (c);(2)the number of students who obtained access to broadband internet access service as a result of funding provided under subsection (c);(3)the number of students in the United States who continue to face unequal access to digital devices and broadband internet access service, which prevents those students from completing homework assignments;(4)the use of hotspot devices provided with funding provided under subsection (c); and(5)the amount of data used per hotspot device described in paragraph (4).(e)RulemakingNot later than 180 days after the date of enactment of this Act, the Commission shall issue final rules to carry out this section.4.DefinitionsIn this Act:(1)C-bandThe term C-band means the band of electromagnetic spectrum between 3.7 gigahertz and 4.2 gigahertz, inclusive.(2)CommissionThe term Commission means the Federal Communications Commission.(3)Digital divideThe term digital divide means the economic, educational, and social inequalities that exist between individuals, households, businesses, and geographic areas at different socioeconomic levels due to their differing abilities to access information and communications technology.(4)Digital equalityThe term digital equality means the activities that are necessary to ensure that, as a means to enhance and promote education, employment, and civic and cultural participation, all individuals in the United States have access to, and the use of, affordable information and communication technologies, including—(A)reliable fixed and wireless broadband internet access service;(B)internet-enabled devices that meet the needs of the user; and(C)applications and online content designed to enable and encourage self-sufficiency, participation, and collaboration, including—(i)obtaining access to digital literacy training;(ii)the provision of quality technical support; and(iii)obtaining basic awareness of measures to ensure online privacy and cybersecurity.(5)Digital literacyThe term digital literacy means the ability of an individual to use cognitive and technical skills and technology to effectively find, analyze, organize, share, create, and communicate information using digital platforms. (6)Hotspot deviceThe term hotspot device means a portable device—(A)that connects to broadband internet access service using a cellular data connection;(B)to which other devices wirelessly connect by means of Wi-Fi; and(C)that enables the devices described in subparagraph (B) to connect to the broadband internet access service described in subparagraph (A).